Citation Nr: 1545121	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 2008 to February 2012.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated on his May 2014 substantive appeal (VA Form 9) that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  

The Veteran was scheduled for a video-conference hearing in March 2015.  See February 2015 notice letter from RO.  The February 2015 notice letter was sent to an address in Palmer, Alaska.  

In a March 2015 statement, the Veteran's representative notified VA of the Veteran's new address in North Carolina.  The representative specifically requested that the Veteran be rescheduled for a hearing at the nearest VA facility.  Despite this request, it does not appear that the Veteran's hearing was rescheduled and he has not yet been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge near his current address.  38 U.S.C.A. § 7107 (West 2014); 
38 C.F.R. §§ 20.700, 20.702, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the appropriate Regional Office.  The Veteran and his representative should be notified of the date and time of the hearing.  As noted above, the Veteran has relocated to North Carolina.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




